Citation Nr: 1822857	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  17-01 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Sami, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1961 to March 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In his January 2017 substantive appeal, the Veteran indicated that he wanted to appear at a Board hearing in Washington, D.C.  However, he withdrew that request in March 2018.  38 C.F.R. § 20.702(e).

This appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran last underwent audiometric testing for VA compensation purposes in August 2013.  In a March 2018 statement, he indicated that his hearing loss had progressively worsened since that time.  As such, a new examination is required.  See, e.g., 38 C.F.R. § 3.327(a) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect).

In his March 2018 statement, the Veteran also indicated that he had undergone annual hearing tests at the VA Medical Center (VAMC) in Atlanta, Georgia.  The reports of those tests are not of record and should be obtained.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).


Accordingly, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of records pertaining to any treatment the Veteran has received for hearing loss at the VAMC in Atlanta, Georgia, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If the records sought are not available, the record should be annotated to reflect that fact and the Veteran and his representative should be notified.

2.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA audiology examination for purposes of assessing the current severity of his bilateral hearing loss.  All indicated tests-to particularly include puretone audiometric and speech discrimination (Maryland CNC) testing-should be conducted and the results reported.  The examiner should also provide a full description of any functional effects the Veteran experiences as a result of his hearing loss.

A complete medical rationale for any opinions expressed must be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

